Citation Nr: 0635023	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
residuals of cataract surgery with aphakia, corneal edema, 
and corneal leukoma of the left eye.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse  


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1956 to December 1958 and from October 1961 to 
August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In September 2005, the veteran appeared at a hearing before 
the undersigned then Acting Veterans Law Judge.  A transcript 
of the hearing is in the record. 

The matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Since the veteran was last examined in April 2003, he had 
further left eye surgery in December 2003.  In September 
2005, the veteran testified that he is totally blind in his 
left eye.  As the evidence indicates a material change in the 
disability, the requirement for a reexamination has been met.  
38 C.F.R. § 3.327(a). 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records from the Lexington VA 
Medical Center since August 2005.

2. Schedule the veteran for a VA 
ophthalmology examination to ascertain the 
degree of visual acuity in the left eye.  
The claims file must be made available to 
the examiner for review. 

3. After the above development, adjudicate 
the claim.  If the claim is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



